Citation Nr: 0208889	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and from May 1980 to June 1982.  This appeal arises from an 
October 1996 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which determined that the veteran had 
not submitted the requisite new and material evidence needed 
to reopen a claim for secondary service connection for a 
bilateral leg disability.  The issue of direct service 
connection for a left leg disability arises from a 
supplemental statement of the case (SSOC) that was issued in 
December 1996.  At that time, the RO denied this claim.  The 
veteran has appealed both of these determinations.  

This case was first remanded by the Board of Veterans' 
Appeals (Board) in October 1998 so that the U. S. Department 
of Veterans Affairs (VA) could comply with the veteran's 
request for a hearing before a traveling member of the Board.  
This hearing was conducted by the undersigned via video 
conference in January 1999 as directed by the Chairman of the 
Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  A 
transcript of that hearing is of record.  The issues on 
appeal were again remanded by the Board in April 1999 after 
it was determined that the veteran had submitted the 
requisite new and material evidence to reopen his claim for 
secondary service connection.  A remand was issued in order 
to elicit a medical opinion on the diagnosis and etiology of 
the veteran's bilateral leg disability.  

In a March 2000 decision, the Board denied the issue of 
secondary service connection for a bilateral leg disability 
resulting from the veteran's service-connected foot calluses, 
and again remanded the case to the RO in order to elicit a 
medical opinion on the diagnosis and etiology of the 
veteran's bilateral leg disability.  A medical opinion was 
obtained later in March 2000, and an SSOC was issued in April 
2000.  

The case was again remanded to the RO in August 2000 for 
clarification of the medical opinion issued in March 2000.  
Additional medical opinions were obtained in May and December 
2001, and an SSOC was issued in January 2002.  The appeal was 
received back at the Board in June 2002.  

By a rating action in May 2001, the RO denied service 
connection for depression due to anger.  The veteran was 
notified of that determination, and of his appellate rights, 
in a letter dated later in May 2001.  No notice of 
disagreement with that determination has been submitted; 
therefore, that issue is not in proper appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).  


REMAND

Although further delay is regrettable, the undersigned finds 
that additional development must be accomplished prior to 
further consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in April 1999.  The ordered development included a VA 
examination to determine the nature and etiology of any 
bilateral leg disorder.  Following a VA examination in 
September 1999, the examiner provided a diagnosis of 
arthralgia of the knees; however, he failed to provide an 
opinion as to whether that disorder was related to any injury 
or incident of the veteran's military service.  Since that 
examination was unresponsive to the Board's directions, the 
Board again remanded the case to the RO in March 2000 for 
further development.  Specifically, the Board requested that 
the physician who conducted the September 1999 examination 
review the file and, in his best medical judgment, render an 
opinion as to "whether it is at least as likely as not that 
any current arthralgia of the veteran's knees is causally 
related to any incident of the veteran's military service?"  
In a medical opinion dated March 28, 2000, the examiner 
stated that it was still his opinion that the calluses of the 
veteran's feet were not significant and were not ideological 
with dysfunction in his knees.  Again, the examiner's opinion 
was unresponsive to the Board's remand directions.  

In August 2000, the Board once again remanded the case to the 
RO in an attempt to elicit an opinion regarding the nature 
and etiology of the veteran's leg disorder.  It was again 
requested that the examiner who conducted the above-mentioned 
examinations render an opinion as to "whether it is at least 
as likely as not that any current arthralgia of the veteran's 
knees is causally related to any incident of the veteran's 
military service?"  If, however, that VA examiner was 
unavailable to render the opinion, then it was directed that 
the veteran be afforded a new VA examination in order to 
determine the nature and etiology of any current leg 
disorder.  In a medical opinion dated in May 2001, the 
examiner who had conducted the previous examination simply 
reported that his diagnosis remained that of arthralgia of 
the knees with slight loss of function due to pain.  
Subsequently, the claims folder was apparently given to 
another VA examiner who, without examining the veteran, 
indicated that he found no evidence that the veteran had 
arthritis or degenerative joint disease; the examiner added 
that the veteran did have pain in his knees which would be 
considered arthralgias without pathology of both knees.  The 
Board continues to find that the above opinions fail to 
address the question posed by the previous remands; that 
being, whether the arthralgias of the knee is related to any 
injury or incident of the veteran's military service.  The 
physicians continuously provide a diagnosis without providing 
the underlying etiology for the veteran's disability.  

The Board finds that the September 1999 VA examination and 
all subsequent examinations and opinions were not responsive 
to the directions of the Board remands and, therefore, 
constitute a failure in the duty to assist the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO is further advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall, supra.  

Under the circumstances discussed above, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not withstand Court scrutiny.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case must again be REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination by an examiner who 
has not previously examined the veteran 
to determine the nature and etiology of 
any current leg disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination and 
the examiner must annotate the 
examination report in this regard.  All 
indicated tests and studies should be 
conducted as deemed necessary by the 
examining physician.  

Following a review of the record and 
examination findings, it is requested 
that the examiner render an opinion 
concerning the following question: Is it 
at least as likely as not that any 
current arthralgia of the veteran's knees 
is causally related to any incident of 
the veteran's military service?  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

2.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001) are fully satisfied.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
leg disability.  If the determination 
remains adverse to the veteran, both he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




